      Case 1:20-cv-02732-GBD-SLC Document 10 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STEVE SANDS,

                              Plaintiff,

         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 2732 (GBD) (SLC)

                                                              ORDER TO INITIATE DEFAULT
LATINA MEDIA VENTURES LLC,
                                                                    PROCEEDINGS
                              Defendant.



SARAH L. CAVE, United States Magistrate Judge:

         The Complaint in this action was served on April 3, 2020, with Defendant’s Answer due

on April 24, 2020. (ECF No. 4). No Answer having been filed on the docket, Plaintiff is hereby

ORDERED to request a Certificate of Default from the Clerk of Court by October 29, 2020 and to

file a Motion for Default Judgment in accordance with the Individual Practices of the Honorable

George B. Daniels, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y. Local Rule 55 by

no later than November 12, 2020.


Dated:          New York, New York
                October 15, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
